                  UNITED STATES DISTRICT COURT
                   DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
STATEWIDE TOWING ASSOCIATION,      )
INC., TOWING AND RECOVERY          )
ASSOCIATION OF AMERICA, INC.,      )
C&L TOWING, LLC, WALTHAM AUTO      )
TOW, INC.,INTERSTATE WRECKER       )
SERVICES, INC., and                )
SCHLAGER’S AUTO BODY REPAIR, INC., )
                                   )           Civil Action
                    Plaintiffs,    )         No. 19-40140-PBS
                                   )
          v.                       )
                                   )
KERRY GILPIN, in her official      )
capacity, and THOMAS TURCO,        )
in his official capacity,          )
                                   )
                    Defendants.    )
___________________________________)


                      MEMORANDUM AND ORDER

                        November 26, 2019

Saris, C.J.

    This lawsuit challenges a recent Request for Response

(“RFR”) that proposes new requirements applicable to tow truck

operators who seek to provide certain involuntary towing,

recovery, and HAZMAT services for the Massachusetts State

Police. Plaintiffs, two towing industry organizations and a

handful of individual tow truck operators, claim the RFR is

(1) preempted by the Federal Aviation Administration

Authorization Act (“FAAAA”) and (2) impermissible under state


                                1
law because it is arbitrary and capricious and usurps the

regulatory authority of the Department of Public Utilities.

Plaintiffs have moved for a preliminary injunction to prevent

the implementation of the RFR while their legal challenge is

being adjudicated. The RFR’s first response deadline is

currently set for December 5, 2019.

    In order to issue a preliminary injunction, the Court must

consider “(1) the movant’s likelihood of success on the merits;

(2) the likelihood of the movant suffering irreparable harm;

(3) the balance of equities; and (4) whether granting the

injunction is in the public interest.” Shurtleff v. City of

Boston, 928 F.3d 166, 171 (1st Cir. 2019). Plaintiffs are

unlikely to succeed on the merits of their federal preemption

claim because the RFR does not have “the force and effect of

law” and, in any case, the RFR fits within the FAAAA’s savings

clause for nonconsensual towing. And they are unlikely to

succeed on the merits of their state law claims because they are

barred by sovereign immunity from raising those claims in

federal court. After hearing, Plaintiffs’ motion for a

preliminary injunction (Dkt. No. 18) is DENIED.

                           BACKGROUND

    In September 2019, the State Police introduced the RFR to

“solicit[] bidders for the acquisition of Tow, Recovery,

Service, and HAZMAT services, across the Commonwealth in order

                                2
to maintain public safety and provide rapid assistance to

motorists." Dkt. No. 31-1 at 5. The RFR applies only to “police-

directed involuntary towing, service and recovery of vehicles.”

Id. Successful bidders “shall provide emergency towing and

related services upon all ways within the Commonwealth when

directed by [State Police] personnel.” Id. The State Police will

assign successful bidders to predetermined tow zones. Either one

bidder or multiple bidders will be assigned to each tow zone.

The State Police will “ensure that in [tow zones] where multiple

tow companies are assigned . . . all calls for service will be

distributed through a fair and equitable system.” Id.

    The RFR proposes to replace the State Police’s existing

“tow list” system, which has been in place for decades. Under

the current system, tow truck operators that meet certain

minimum qualifications can apply to be included on individual

State Police barracks’ list of approved tow vendors. The State

Police proposed the RFR because the existing system “has

sometimes resulted in disparate practices among different [State

Police] barracks.” Dkt. No. 29-1 ¶ 12. The State Police also has

found that “that the existing system has occasionally resulted

in the provision of subpar towing services.” Id. ¶ 13.

    To that end, the RFR contains a far more robust set of

minimum qualifications and procedures than the current system.

For example, tow truck operators are required to provide related

                                3
services such as “roadside assistance” in addition to standard

towing services. They also must comply with various licensing

and background check requirements; they must own specific

equipment in specific quantities; they must bring certain

supplies to the scene of every tow; and they must untilize the

shortest legal route when towing vehicles. The RFR also places

limits on the amount bidders can charge for various towing,

recovery, and HAZMAT services. However, under the RFR, tow truck

operators will charge the towed vehicles’ owners for their

services, not the State Police.

     The RFR is to be implemented in phases. The State Police

divides Massachusetts into six different troop patrol areas: A,

B, C, D, F, and H. So far, only Troop H, which covers the

Greater Boston area, has solicited bids pursuant to the RFR. The

State Police have extended the response deadline for Troop H

twice already, and the current deadline is December 5, 2019.

                           DISCUSSION

I.   Federal Preemption

     The FAAAA prohibits states and municipalities from

“enact[ing] or enforc[ing] a law, regulation, or other provision

having the force and effect of law related to a price, route, or

service of any motor carrier . . . with respect to the

transportation of property.” 49 U.S.C. § 14501(c)(1). This

preemption provision applies to state and municipal regulation

                                  4
of the tow truck industry. See City of Columbus v. Ours Garage &

Wrecker Serv., Inc., 536 U.S. 424, 430 (2002); see also 49

U.S.C. § 13102(14) (“The term ‘motor carrier’ means a person

providing motor vehicle transportation for compensation.”). Yet

the FAAAA recognizes an exception for state and municipal

actions “relating to the regulation of tow truck operations

performed without the prior consent or authorization of the

owner or operator of the motor vehicle.” 49 U.S.C.

§ 14501(c)(2)(C).

    A. Force and Effect of Law

    Defendants argue the RFR is not subject to preemption

because it does not have the “the force and effect of law.” See

Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 569 U.S. 641,

648 (2013). In their view, the RFR is a contractual arrangement

designed to serve the State Police’s procurement needs, not to

impose a set of regulatory requirements on the tow truck

industry. And “[t]he ‘force and effect of law’ language in

§ 14501(c)(1) excludes . . . everyday contractual arrangements

from the [preemption] clause’s scope.” Id. Defendants find

support for their position in the decisions of three circuit

courts of appeals that have found that similar police towing

arrangements are outside the scope of § 14501(c)(1) because they

did not have the force and effect of law. See Petrey v. City of

Toledo, 246 F.3d 548, 558-59 (6th Cir. 2001) (finding city

                                 5
ordinances “dealing exclusively with non-consensual, police-

ordered tows” not preempted because they “do nothing more than

serve the City’s narrow proprietary interest in working with

those towing companies who will be most able to meet safety and

efficiently [its] towing needs”); Tocher v. City of Santa Ana,

219 F.3d 1040, 1049-50 (9th Cir. 2000) (finding city’s

rotational tow list for police-ordered tows not preempted

because it allowed city “to contract with the party who is able

to deliver the most inexpensive, efficient, and reliable towing

services by acting as any other private consumer would in a

competitive market”); Cardinal Towing & Auto Repair, Inc. v.

City of Bedford, 180 F.3d 686, 693-94 (5th Cir. 1999) (finding

city ordinance regulating nonconsensual tows was not preempted

because city “acted as a typical private party would act in

seeking a towing service, and preemption should not apply”).

    Plaintiffs point to no contrary authority. Rather, they

counter that the RFR is essentially regulatory because

(1)it prescribes binding standards of conduct on tow truck

operators; (2) the State Police are not behaving as would a

typical private party; and (3) the RFR does not address a

specific proprietary problem. None of these arguments is

persuasive. The binding standards of conduct contained in the

RFR apply to only those tow truck operators that bid to be on

the State Police’s tow list, not to the towing industry as a

                                6
whole. See Cardinal Towing, 180 F.3d at 693-94. Meanwhile, there

is nothing atypical about the State Police setting minimum bid

requirements or bid deadlines -- private parties soliciting bids

do so all the time. Further, the RFR is not a “coercive

mechanism, available to no private party.” Am. Trucking, 569

U.S. at 651 (finding city ordinance fell within preemptive scope

of § 14501(c)(1) because it employed criminal sanctions).

    The RFR does not fit squarely in the procurement context

because the State Police will not actually pay for tow services.

But the fact that the motor vehicle owner is stuck with the bill

is not necessarily dispositive. See Cardinal Towing, 180 F.3d at

697 (holding that city’s rate was proprietary even while a third

party pays for service). Finally, the RFR serves a clearly

appropriate interest of the State Police by providing “Tow,

Recovery, Service, and HAZMAT services, across the Commonwealth

in order to maintain public safety and provide rapid assistance

to motorists.” Dkt. No. 31-1 at 5. Therefore, the Court

concludes that the RFR is outside the preemptive scope of

§ 14501(c)(1) because it does not have “the force and effect of

law.”

    B. Nonconsensual Towing Exception

    The RFR also fits within the exception for the regulation

of nonconsensual towing. The “Scope of Services” states the RFR

is intended “to ensure adequate and continuous coverage of all

                                7
ways for police-directed involuntary towing, service and

recovery of vehicles.” Dkt. 31-1 at 5 (emphasis added). An

affidavit submitted by Brian Watson, who is a Major in the State

Police and is responsible for implementing the RFR, details the

situations in which the State Police will engage tow truck

operators pursuant to the RFR. Major Watson explains that the

State Police only “engage[] [tow] services when it becomes aware

that a vehicle is obstructing a highway . . . and the owner or

operator of the vehicle is unavailable, unable, or unwilling to

remove the obstruction by engaging a tow on his own.” Dkt. No.

29-1 ¶ 6. He adds “[w]here the operator of a disabled vehicle is

available, able, and willing to engage his own tow vendor,

[State Police] personnel typically will allow him the

opportunity to do so. But, where he is not, the [State Police]

will engage a tow vendor for his vehicle.” Id. ¶ 9. By its

express terms, then, the RFR applies only to nonconsensual

towing and is not preempted by the FAAAA.

    Nevertheless, Plaintiffs argue that the nonconsensual

towing exception does not apply for two reasons. First, they

posit that in some circumstances the RFR may apply to consensual

tows. The hook for this argument is the statement by Major

Watson that “every situation in which the [State Police] engages

a tow vendor is properly considered a ‘nonconsensual’ towing

situation.” Id. ¶ 10. While his statement could be broadly read,

                                8
the terms of the RFR clearly anticipate its application to

nonconsensual, involuntary tows. So long as the engagement was

nonconsensual, the FAAAA does not apply. Compare Indep. Towers

of Wash. v. Washington, 350 F.3d 925, 931 (9th Cir. 2003) (tow

is nonconsensual when police “determine that a vehicle must be

towed and the owner of the vehicle is not afforded the

opportunity to request towing services from a specific company”

(quoting R. Mayer of Atlanta, Inc. v. City of Atlanta, 158 F.3d

538, 541 n.2 (11th 1998))), with Cardinal Towing, 180 F.3d at

694 (tow is nonconsensual when “owner of the vehicle was

unwilling or unable to specify a towing company”). The RFR

expressly applies to “police-directed involuntary towing.”

    Section 3.5.1 of the RFR states that tow truck operators

servicing commercial vehicles must adhere to specified rate caps

“notwithstanding any private agreement or construct designed to

evade the use of this schedule.” Plaintiffs claim this language

is proof the RFR might also regulate consensual tows. They

suggest, for example, that a tow which begins as a police-

ordered, nonconsensual tow can become consensual when the tow

truck operator arrives at the scene and negotiates directly with

the vehicle owner or operator for additional services. In this

situation, Plaintiffs claim that § 3.5.1 would require the tow

truck driver still adhere to the RFR’s rate caps. The Court is

not convinced. While the Court is uncertain what situations

                                9
might be covered by this language, the RFR by its terms only

applies to nonconsensual tows.

    Second, Plaintiffs contend the RFR is preempted to the

extent it regulates recovery and HAZMAT services because those

services are outside the scope of the nonconsensual towing

exception. There are several problems with this argument. The

FAAAA only preempts state and municipal regulations relating to

“the transportation of property.” 49 U.S.C. § 14501(c)(1).

Unlike towing, neither recovery nor HAZMAT services directly

involve the transportation of property, so it is unclear which

regulation of those services is preempted by the FAAAA in the

first place. But even if preemption were applicable, the RFR’s

requirements related to recovery and HAZMAT services would fit

within the nonconsensual towing exception. Plaintiffs provide no

authority for their position that the exception only applies to

towing services and not any other services provided by tow truck

operators. Indeed, the language of § 14501(c)(2)(C) does not

contain any support for the reading urged by Plaintiffs; rather,

it authorizes “the regulation of tow truck operations performed

without . . . prior consent or authorization.” (emphasis added)

“Tow truck operations” is broader than just “towing” and can be

fairly read to encompass recovery and HAZMAT services that are

also provided by tow truck operators. See Cedar Bluff 24-Hour

Towing, Inc. v. City of Knoxville, 78 F. Supp. 2d 725, 730 (E.D.

                                 10
Tenn. 1999) (finding recovery services were “part and parcel of

the transportation of the towing operation and covered by the

exception”).

II.   State Law Claims

      Ordinarily, states cannot be sued in federal court absent

an express waiver of sovereign immunity or an abrogation of

sovereign immunity by Congress. See Va. Office for Prot. &

Advocacy v. Stewart, 563 U.S. 247, 253 (2011). The Supreme Court

has recognized an exception to this general rule, however, for

suits brought against state officials for injunctive or

declaratory relief based on the violation of a federal right.

See Armstrong v. Exceptional Child Ctr., Inc., 135 S. Ct. 1378,

1390 (2015). Defendants point out that Massachusetts has not

waived nor has Congress abrogated sovereign immunity with

respect to Plaintiffs’ claims. Accordingly, Plaintiffs have sued

two individuals, Kerry Gilpin and Thomas Turco, in their

official capacities.1 Gilpin is the Superintendent of the State

Police, and Turco is the Secretary of the Executive Office of

Public Safety and Security responsible for overseeing the State

Police. But this only saves Plaintiffs’ federal preemption


1    Plaintiffs originally sued just the State Police as an
organization. After the State Police pointed out it was immune
from suit, Plaintiffs filed an Amended Complaint adding Gilpin
and Turco as defendants. Plaintiffs then voluntarily dismissed
their claims against the State Police, so Gilpin and Turco are
the only remaining defendants.
                                11
claim. Even where a lawsuit asserts a permissible federal claim

against state officials, sovereign immunity still bars any

pendent state law claims against those same officials. See

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 121

(1984). Plaintiffs do not dispute this point. Therefore, the

Court finds that Plaintiffs are unlikely to succeed on the

merits of their state law claims in this court because they are

barred from pursuing those claims here.

                              ORDER

    For the foregoing reasons, Plaintiffs’ motion for a

preliminary injunction (Dkt. No. 18) is DENIED.

SO ORDERED.

                              /s/ PATTI B. SARIS
                              Hon. Patti B. Saris
                              Chief United States District Judge




                               12
